Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communications filed by Applicant on 12/27/2021.
Rejoinder
Claim1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 3 depend on allowable claim 1, previously withdrawn from consideration as a result of a restriction requirement, claim 3 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

other side of the motor; a second bearing adapted to support the output shaft is arranged on the
one side of the motor; and the second bearing is arranged at a position adjacent to the second limiting member in the hollow space between the input shaft and the output shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658